IN THE SUPREME COURT OF TENNESSEE
                             AT KNOXVILLE
                                  May 11, 2011 Session

       DR. WILLIAM P. HARMAN v. UNIVERSITY OF TENNESSEE

          Appeal by Permission from the Court of Appeals, Western Section
                       Chancery Court for Hamilton County
                   No. 08-0698    Howell N. Peoples, Chancellor


               No. E2009-02139-SC-R11-CV - Filed September 16, 2011


        The issue presented in this case is whether the employee’s complaint states a cause
of action for relief under the Tennessee Public Protection Act. The employee, hired as a
university professor and department head, filed suit against the university after he was
removed as department head. On motion of the university, the trial court concluded that the
complaint failed to allege that the employee was discharged or terminated or that he was
discharged or terminated for refusing to participate in or for refusing to remain silent about
illegal activities and dismissed the complaint pursuant to Tennessee Rule of Civil Procedure
12.03. A cause of action arises under the Act when an employer discharges or terminates the
employee for refusing to participate in or for refusing to remain silent about illegal
activities. We determine that because the employee was neither terminated nor discharged
from his employment, only removed as department head, the complaint does not allege facts
from which we can reasonably infer a claim under the Tennessee Public Protection
Act. Therefore, we affirm the trial court’s Tennessee Rule of Civil Procedure 12.03
dismissal of the employee’s complaint.

    Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Chancery Court
                                    Affirmed

S HARON G. L EE, J., delivered the opinion of the Court, in which C ORNELIA A. C LARK, C.J.,
G ARY R. W ADE, and W ILLIAM C. K OCH, J R., JJ., joined. J ANICE M. H OLDER, J., filed a
dissenting opinion.

Randall D. Larramore, Chattanooga, Tennessee, for the appellant, Dr. William P. Harman.

Brian A. Lapps, Jr., and Thomas C. Doolan, Knoxville, Tennessee, for the appellee,
University of Tennessee.
                                                OPINION

       Dr. William P. Harman, a professor employed by the University of Tennessee (“the
University”) at Chattanooga, filed suit against the University, alleging a violation of the
Tennessee Public Protection Act (“TPPA”), as well as common law and constitutional
claims. The TPPA, commonly termed the “Whistleblower Statute,” prohibits the discharge
or termination of an employee for refusing to participate in or for refusing to remain silent
about illegal activities. Tenn. Code Ann. § 50-1-304(1)(b) (Supp. 2010). The University
filed a Tennessee Rule of Civil Procedure 12.03 motion for judgment on the pleadings
asserting that Dr. Harman failed to state a claim for relief under the TPPA. The trial court
granted the motion and dismissed the TPPA claim, ruling that, assuming the facts of the
complaint to be true, Dr. Harman was neither discharged from his employment nor did he
refuse to participate in or remain silent about any alleged illegal activities. Dr. Harman
appealed the trial court’s dismissal of his TPPA claim.1 The Court of Appeals affirmed the
judgment of the trial court. Harman v. Univ. of Tenn., No. E2009-02139-COA-R3-CV, 2010
WL 2432049, at *5 (Tenn. Ct. App. June 16, 2010). We granted Dr. Harman’s Rule 11
application for permission to appeal.

        At issue is the sufficiency of Dr. Harman’s complaint. Tennessee Rule of Civil
Procedure 8.01 requires that a pleading that sets forth a claim for relief contain “(1) a short
and plain statement of the claim showing that the pleader is entitled to relief; and (2) a
demand for judgment for the relief the pleader seeks.” While the complaint need not contain
detailed allegations of all the facts giving rise to the claim, it must show that the plaintiff is
entitled to relief. See Adams v. Carter Cnty. Mem’l Hosp., 548 S.W.2d 307, 308-09 (Tenn.
1977). An essential purpose of the complaint is “to give notice of the issues to be tried so
that the opposing party can adequately prepare for trial.” Keisling v. Keisling, 92 S.W.3d
374, 377 (Tenn. 2002).

      The legal sufficiency of a complaint can be tested by a Tennessee Rule of Civil
Procedure 12.032 motion for judgment on the pleadings or a Tennessee Rule of Civil
Procedure 12.02(6)3 motion for failure to state a claim upon which relief can be granted. The


        1
         Dr. Harman did not appeal the trial court’s decision that his common law and constitutional claims
were barred under the doctrine of sovereign immunity.
        2
         Tennessee Rule of Civil Procedure 12.03 provides in pertinent part that “[a]fter the pleadings are
closed but within such time as not to delay the trial, any party may move for judgment on the pleadings.”
        3
            Tennessee Rule of Civil Procedure 12.02 provides in pertinent part:

                                                                                             (continued...)

                                                     -2-
motions, being essentially the same, are reviewed under the same standards. See Timmins
v. Lindsey, 310 S.W.3d 834, 838 (Tenn. Ct. App. 2009); Waldron v. Delffs, 988 S.W.2d 182,
184 (Tenn. Ct. App. 1998) (citing 3 Nancy F. MacLean & Bradley A. MacLean, Tennessee
Practice 190 (2d ed. 1989)).

        In determining the sufficiency of a complaint, we must construe it in the plaintiff’s
favor, “by taking all factual allegations in the complaint as true and by giving the plaintiff
the benefit of all the inferences that can be reasonably drawn from the pleaded
facts.” Satterfield v. Breeding Insulation Co., 266 S.W.3d 347, 352 n.1 (Tenn. 2008) (citing
Lanier v. Rains, 229 S.W.3d 656, 660 (Tenn. 2007)). “A trial court should grant a motion
to dismiss ‘only when it appears that the plaintiff can prove no set of facts in support of the
claim that would entitle the plaintiff to relief.’” Webb v. Nashville Area Habitat for
Humanity, Inc., __ S.W.3d __, __, 2011 WL 2905584, at *3 (Tenn. 2011) (quoting Crews
v. Buckman Labs. Int’l, Inc., 78 S.W.3d 852, 857 (Tenn. 2002)); see also Lanier, 229 S.W.3d
at 660; Doe v. Sundquist, 2 S.W.3d 919, 922 (Tenn. 1999); Pemberton v. Am. Distilled
Spirits Co., 664 S.W.2d 690, 691 (Tenn. 1984); Fuerst v. Methodist Hosp. S., 566 S.W.2d
847, 848 (Tenn. 1978); Ladd v. Roane Hosiery, Inc., 556 S.W.2d 758, 759-60 (Tenn.
1977). The determination of whether the facts, as set forth in the complaint, constitute a
cause of action presents a question of law, Timmins, 310 S.W.3d at 838-39, and, accordingly,
our review is de novo with no presumption of correctness. Graham v. Caples, 325 S.W.3d
578, 581 (Tenn. 2010); Colonial Pipeline Co. v. Morgan, 263 S.W.3d 827, 836 (Tenn. 2008).

       For Dr. Harman’s complaint to state a cause of action under the TPPA, it must allege
facts that support the essential elements of a cause of action under the TPPA.4 These


       3
           (...continued)
                   Every defense, in law or fact, to a claim for relief in any pleading, whether
                   a claim, counterclaim, cross-claim, or third-party claim, shall be asserted
                   in the responsive pleading thereto if one is required, except that the
                   following defenses may at the option of the pleader be made by motion in
                   writing: . . . (6) failure to state a claim upon which relief may be
                   granted . . . .
       4
           The TPPA, codified at Tennessee Code Annotated section 50-1-304, provides in pertinent part as
follows:

                  (b) No employee shall be discharged or terminated solely for refusing to
                  participate in, or for refusing to remain silent about, illegal activities.
                  ...
                  (d)(1) Any employee terminated in violation of subsection (b) shall have a
                  cause of action against the employer for retaliatory discharge and any other
                                                                                                   (continued...)

                                                       -3-
elements are: (1) the plaintiff’s status as defendant’s employee; (2) the plaintiff’s refusal to
participate in or remain silent about illegal activities; (3) the defendant employer’s discharge
or termination of the plaintiff; and (4) an exclusive causal relationship between the plaintiff’s
refusal to participate in or remain silent about illegal activities and the defendant employer’s
discharge of the plaintiff. Sykes v. Chattanooga Hous. Auth., __ S.W.3d __, __, 2011 WL
2517145, at *6 (Tenn. 2011); see also Boyd v. Edwards & Assoc., 309 S.W.3d 470, 473
(Tenn. Ct. App. 2009) (quoting Voss v. Shelter Mut. Ins. Co., 958 S.W.2d 342, 344 (Tenn.
Ct. App. 1997)). The University contends that Dr. Harman has failed to satisfy the second
and third of these elements.

       In reviewing the sufficiency of Dr. Harman’s complaint, we take the following
allegations from his complaint as true:

      • In the Fall of 2000, the University hired Dr. Harman as a professor and department
head of the University’s Department of Philosophy and Religion within the University’s
College of Arts and Sciences.

     • During Dr. Harman’s performance as department head, he received either
commendable or distinguished ratings and never received an unsatisfactory rating.

      • Dr. Harman’s duties as department head included the review of the academic
credentials and professional performance of professors within the Department.

        • Talia Welsh, hired as an assistant professor in the Department in 2001, was
scheduled to be considered for tenure in the spring/summer of 2008. During 2007, as part
of his administrative duties as department head, Dr. Harman concluded that Ms. Welsh’s
professional conduct was not acceptable. His conclusions were based in part on her repeated
and unannounced absences from the classroom, her refusal to accept his advice when she
engaged in an extra-marital affair with an undergraduate student in the department, her
falsification of information in several year-end reports and in her resume, and her fraudulent
claims for several alleged publications that did not exist.

       • When the Dean of the College of Arts and Sciences, Herbert Burhenn, became aware
of Dr. Harman’s evaluation of Ms. Welsh, he instructed the Acting Dean to order Dr. Harman
to remove all negative information from the evaluation.



       4
           (...continued)
                   damages to which the employee may be entitled.


                                                   -4-
       • Dr. Harman informed Dean Burhenn that he did not intend to remain silent about
these matters while the University conducted a final tenure review for Ms. Welsh. Dr.
Harman sent Dean Burhenn an e-mail stating “I cannot any longer obey orders to cover up
professional malfeasance on the part of any member of this department, and I cannot agree
to having such information suppressed.” In a meeting following the email, Dean Burhenn
asked Dr. Harman to resign as department head.

       • When Dr. Harman refused to resign or remain silent about Ms. Welsh’s “academic
fraud,” he was “informed that he would be terminated as Department Head at the end of the
academic year. This termination was based on [his] refusal to alter official documents or
remain silent as to the academic fraud and professional malfeasance which was perpetrated
on the University and the citizens of the State of Tennessee.”

        It is not disputed that Dr. Harman was removed as department head, but continued to
be employed as a professor. Whether his complaint is sufficient depends on whether the
TPPA applies to an employee whose employment relationship is completely severed or only
modified in some manner. By its language, the TPPA applies to an employee who is
“discharged or terminated.” Because these terms are unambiguous, we look to “the natural
and ordinary meaning of the statutory language within the context of the entire statute
without any forced or subtle construction that would extend or limit the statute’s meaning”
to determine the legislature’s intent. State v. Flemming, 19 S.W.3d 195, 197 (Tenn. 2000);
see In re Adoption of A.M.H., 215 S.W.3d 793, 808 (Tenn. 2007) (“Where the statutory
language is not ambiguous, . . . the plain and ordinary meaning of the statute must be given
effect.”). We “‘presume that the legislature says in a statute what it means and means in a
statute what it says there.’” Gleaves v. Checker Cab Transit Corp., 15 S.W.3d 799, 803
(Tenn. 2000) (quoting BellSouth Telecomms., Inc. v. Greer, 972 S.W.2d 663, 673 (Tenn. Ct.
App. 1997)).

       “Termination of employment” is defined as “[t]he complete severance of an employer-
employee relationship.” Black’s Law Dictionary 1482 (7th ed. 1999). “Discharge,” in the
context of an employment relationship, is defined as “[t]he firing of an employee.” Id. at
475; see also Howard v. Life Care Ctrs. of Am., Inc., No. E2004-00212-COA-R3-CV, 2004
WL 1870067, at*5 (Tenn. Ct. App. Aug. 20, 2004) (stating that the statute’s requirement that
the employee be “terminated” “clearly require[s] an act on the part of the employer to end
the employment relationship.”). Thus, the plain and ordinary meaning of the words
“discharged” and “terminated” is a complete severance of the employment relationship.




                                            -5-
       We note that the legislature did not include any terms indicating that other actions by
the employer, such as “demotion,”5 might also give rise to an action under the statute. The
mention of one subject in a statute signifies the exclusion of other unmentioned subjects, and
“[o]missions are significant when statutes are express in certain categories but not
others.” Carver v. Citizen Utils. Co., 954 S.W.2d 34, 35 (Tenn. 1997). The legislature could
have used terms in addition to “discharged” or “terminated” had it intended to target
discriminatory activity beyond discharge or termination as it has done in other
instances.6 See, eg., (Occupational Safety and Health Act of 1972) Tenn. Code Ann. § 50-3-
106(7) (2008) (emphasis added) (“No employee shall be discharged or discriminated against
because the employee has filed a complaint . . . or because of the exercise by the employee
on behalf of the employee or others of any right afforded by this chapter.”); (Tennessee
Human Rights Act) Tenn. Code Ann. § 4-21-301 (2005) (emphasis added) (“It is a
discriminatory practice for [any] person to: (1) [r]etaliate or discriminate in any manner
against a person because such person has opposed a practice declared discriminatory by this
chapter or because such person has made a charge, filed a complaint, testified, assisted or
participated in any manner in any investigation, proceeding or hearing under this chapter.”;
(Educational Professional Negotiations Act) Tenn. Code Ann. § 49-5-609(a)(6) (2009)
(emphasis added) (“It is unlawful for a board of education or its designated representative
to: Discharge or discriminate against an employee because the employee has filed an
affidavit, petition or complaint or given information or testimony under this part.”); Tenn.
Code Ann. § 22-4-106(d)(1)-(2) (2009) (emphasis added) (“No employer shall discharge or
in any manner discriminate against an employee for serving on jury duty . . . . Any employee
who is discharged, demoted or suspended because the employee has taken time off to serve



        5
            Whistleblower statutes in the following jurisdictions specifically include “demotion”
among prohibited employer actions: Alabama (Ala. Code § 36-26A-3 (2001)); Colorado (Colo. Rev. Stat.
Ann. § 24-50.5-102(1) (2010)); District of Columbia (D.C. Code § 1-615.52(a)(5)(A) (Supp. 2011)); Florida
(Fla. Stat. § 112.3187(3)(c) (2008)); Indiana (Ind. Code § 22-5-3-3(b)(5) (2010)); Iowa (Iowa Code Ann. §
70A.28(6) (2011)); Kansas (Kan. Stat. Ann. § 75-2973(b)(2) (Supp. 2010)); Massachusetts (Mass. Gen. Laws
ch. 149, § 185(a)(5) (2004)); Mississippi (Miss. Code Ann. § 25-9-173(2)(b) (2010)); Missouri (Mo. Rev.
Stat. § 105.055(4) (Supp. 2011)); Nevada (Nev. Rev. Stat. § 281.611(5)(f) (2008)); New Jersey (N.J. Stat.
Ann. § 34:19-2(e) (2000)); New York (N.Y. Lab. Law § 740(1)(e) (McKinney Supp. 2011)); Oklahoma
(Okla. Stat. Ann. tit. 74, § 840-2.5(E)(1) (Supp. 2011)); Oregon (Or. Rev. Stat. § 659A.200(1) (2009)); South
Carolina (S.C. Code Ann. § 8-27-20(A) (Supp. 2010)); Texas (Tex. Gov’t Code Ann. § 554.001(3) (2004));
Vermont (Vt. Stat. Ann. tit. 3, § 972(4) (2010)); Washington (Wash. Rev. Code § 42.40.050(1)(b)(vi) (Supp.
2011)); Wisconsin (Wis. Stat. § 230.80(2)(a) (2009)).
        6
          At least one commentator has observed the unusually restrictive nature of Tennessee’s
whistleblower statute as compared to “the broad measures” taken by other states, noting that our statute
applies “only where there has been a termination.” James N. Adler & Mark Daniels, Managing the
Whistleblowing Employee, 8 Lab. Law. 19, 38 (1992).

                                                    -6-
on jury duty is entitled to reinstatement and reimbursement from lost wages and work
benefits caused by such acts of the employer.”).

       We conclude that the legislature intended that there be a complete severance of
employment before a claim arises under the TPPA.7 The University continued to employ Dr.
Harman as a tenured professor after removing him as department head. Because there was
no termination or discharge as is required to maintain a cause of action under the TPPA, Dr.
Harman’s complaint is not sufficient to state a cause of action under the TPPA.8

       Because we have determined that Dr. Harman’s complaint failed to allege facts
supporting the essential element of a discharge or termination, the issue of whether he
refused to remain silent about illegal activities is rendered moot.

                                                  Conclusion

       We hold that Dr. Harman did not allege sufficient facts to support his claim for relief
under the TPPA. The trial court properly granted the University’s Rule 12.03 motion for
judgment on the pleadings, and its judgment is affirmed. Costs are assessed to Dr. William
P. Harman, for which execution may issue if necessary.




                                                     ____________________________
                                                     SHARON G. LEE, JUSTICE




        7
         Our conclusion is also supported by the legislative history of the TPPA. At a March 7, 1990,
committee discussion of House Bill 2516, that was later enacted as the TPPA, the bill’s sponsor,
Representative Roy Herron, noted his concern that “under the current law, . . . you can be forced to choose
between a paycheck and a prison cell, between the safety of the public and the sustenance of your
family.” The statement implies that the law was intended to prevent employer actions that resulted in total
severance of employment, not lesser actions, such as demotion, that would leave the employee with a job and
compensation.


        8
            The issue of constructive discharge is not presented in the instant case and is not addressed by this
opinion.

                                                        -7-